PER CURIAM.
This is an appeal from a decree dismissing appellant’s libel, which alleges that appellant transferred 1,600 tons of coal from the steamer Sahale to barges under an oral contract with a representative of the United States, owner of the steamer, and that the contract price for the work had not been paid.
The position taken by the United States, and sustained by the District Judge upon consideration of the testimony, is that the contract was made not with appellant, but with the Bisso Tow Boat' Company. We are of opinion that a preponderance of the evidence shows that an agent of the Shipping Board employed the towboat company to do the work, and did not authorize it to act for the Shipping Board in making a contract with appellant.
The decree is affirmed.